DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 10 recites the following:
10. The compute device of claim 1, wherein the service quality index evaluation circuitry is further to measure a performance delta for each of the determined key performance indicator values, and wherein to determine the service quality index for the VM instance further comprises to determine the service quality index for the VM instance based on each measured performance delta.

Claim 20 recites the following:
20. The one or more machine-readable storage media of claim 14, wherein the plurality of instructions further cause the compute device to measure a performance delta for each of the determined key performance indicator values, and wherein to determine the service quality index for the VM instance further comprises to determine the service quality index for the VM instance based on each measured performance delta.

Paragraph 45 of the applicant’s disclosure:
[0045] Additionally, the service quality index evaluator 220 is configured to identify a weight (e.g., based on a priority, a level of importance, etc.) of each key performance indicator relative to the other key performance indicators. For example, jitter may have a higher weight for a particular workload/application type (e.g., a voice over IP (VOIP) application, a video application, a real-time application, an augmented reality application, etc.) and a lower weight for another workload/application type (e.g., a web service based workload. Accordingly, the service quality index evaluator 220 is configured to compute the service quality index based on the set of key performance indicators and their respected weights, such as may be computed using the following formula: 


    PNG
    media_image1.png
    89
    290
    media_image1.png
    Greyscale
 
Docket No. D137228-US/45631-279493information. In some embodiments, the determined service quality index, key performance indicators, and/or other information related thereto may be stored in the service quality data 208. 


Paragraph 48 of the applicant’s disclosure:
[0048] Additionally, real time hardware configuration changes can be made by the VM configuration optimizer 224, based on the service quality index, to create optimized flows based on the current workload request. As such, the performance delta may be adjusted, which can result in an updated service quality index that is usable to refine the location selection for placement of a VM instance. For example, faults such as VM stalls can lead to lower - 16 -Docket No. D137228-US/45631-279493performance and a lower service quality index. This may not be acceptable to end users of the VNF instances running on the respective VM instance. Such an indication may initiate the VM configuration optimizer 224 to assess the impact, root-cause the stall event, and activate failover mechanisms where the VM is then placed at a location where the duration or frequency of the stall is mitigated (e.g., as may be determined by the VM placement predictor 222). 


Paragraph 55 of the applicant’s disclosure:

[0055] In block 518, the destination compute device 106 determines a key performance indicator value for each of the identified set of key performance indicators to be evaluated fro the VM instance based on the collected performance metrics. In block 520, the destination compute device 106 measures a performance delta for each of the determined key performance indicator values. In block 522, as shown in FIG. 5B, the destination compute device 106 determines a service quality index as a function of the determined key performance indicator values and the measured performance delta for each of a corresponding one of the key performance indicator values.



First, the applicant fails to actually describe what the performance delta is.  Paragraph 48 implies a relationship between the performance delta and hardware configuration changes.  The claims however do not cover any measurements over the course of time that would cover such a change.  Additionally, the specification does not define how the delta is different from different measures of a key performance indicator over time.  Claims 1 and 14 already cover determining the service quality index as a function of each key performance indicator so it is not clear how the service quality index can be further determined based on each measured performance delta, as in claims 10 and 20, when the difference between the key performance indicators and performance deltas is not disclosed and is inherently ambiguous. 
Second, the applicant has not disclosed how the performance delta is used to determine the service quality index.  Paragraph 45 describes an equation for computing the service quality indicator with a gain variable and the key performance indicator value.  Paragraph 45 states that the gain for a particular performance indicator value corresponds to the performance described herein.  As explained, the performance delta is not “described herein”.  Additionally, the correspondence between the gain variable and the performance delta is not described by the applicant’s disclosure. 
Section 2163.03(V) of the MPEP states, “An original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or how the result is achieved”.  In this case the determination of service quality index based on a performance delta is the function specifying the desired result and the two problems explained show the failure to disclose how the function is performed and how the result is acheived. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims, 1, 14, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  The applicant’s claims omit the essential step of identifying a set of KPIS to be evaluated for a VM (step 504 in Figure 5A).  As shown in Figure 5A, the determination of a KPI value in the second limitation of each independent claim is dependent upon the step 504 for identifying the KPI values.   The step 518, from which the second limitation is drafted is clearly a function of the identification in step 504.  As further explained in paragraph 44 of the applicant’s specification, the third limitation is a function of the identification of KPIs associated with a VM instance and therefore the third limitation is also dependent upon the identification of KPIs that is omitted from the claims.  Paragraph 45 shows how the KPI’s that are considered for the SQI determination are a function of those identified for the specific VM being monitored.  Therefore, the second and third limitations cannot be performed without the identification of KPIs associated with a .
Claims 1, 14, and 24 recite the limitation " a function each key performance indicator value" in the third limitation.  There is insufficient antecedent basis for this limitation in the claim.  The previous limitations of each claim determine a key performance indicator for each set of key performance indicators so it is not clear whether the applicant is trying to claim the determined key performance indicator value or the set from which they are determined in the third limitation of claims 1, 14, and 24.
The claim limitations “performance circuitry to”, “service quality index evaluation circuitry to”, and “VM configuration optimization circuitry” in claim 1, the “VM placement prediction circuitry” in claim 11,  and “circuitry to” and “means for” in claims 24 and 25 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The applicant has not disclosed any separate circuitry or means for performing the individually claimed limitations of the applicant’s invention.  Instead, as illustrated in Figure 1, the applicant’s invention features a generic computer that implements instructions on the generic computer for carrying out the invention.  Figure 2 shows the circuitry as various generic boxes.  Paragraph 31-48 do not provide any description of unique structures for the claimed circuitry and means for performing the limitations.  There is not disclosure of separate structures for performing particular functions of the invention.  The applicant should not be trying to use 35 USC 112(f) for this type of invention. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 4 recites the limitation "the collect network metrics".  There is insufficient antecedent basis for this limitation in the claim.  Metrics are collected but there are no “collect network metrics” in claims 1 or 3.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are broad enough to cover transitory media as described in paragraph 11 of the applicant’s disclosure.  Transitory media do not fit into any of the statutory categories of invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-17, and 20-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2014/0246638 by He et al.
As to claim 14, He teaches one or more machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a compute device to: collect a plurality of performance metrics based on a set of key performance indicators (step 402 in Figure 4); determine a key performance indicator value for each of the set of key performance indicators based on the collected plurality of performance metrics (paragraph 57); determine a service quality index for a (step 404 in Figure 4); determine whether the determined service quality index is acceptable (step 406 in Figure 4); and perform, in response to a determination that the determined service quality index is not acceptable, an optimization action to ensure the VM instance is deployed on an acceptable host of the compute device (step 418 in Figure 4).
As to claims 1 and 24, Figure 1 shows the device and circuitry claimed.  The Examiner notes that both the applicant’s invention and He are disclosed as operating on generic computing devices.  The rest of claims 1 and 14 are rejected for the same reasoning as claim 14.
As to claims 2 and 15 see paragraph 57.
As to claims 3, 4, and 16, see paragraph 57, the collected data qualifies as network traffic proc3essing related statistic.  The applicant’s specification provides no limiting definition for the term.
As to claims 5, 6, and 17, see paragraph 69.
As to claims 10, 20, and 25, see paragraph 59, the measurement over the future time period can be considered the claimed delta, which, as noted, is not adequately described by the applicant.
As to claims 11 and 21, see paragraphs 68 and 69.
As to claims 12 and 22, see paragraph 59.
As to claims 13 and 23, see paragraph 69.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0246638 by He et al. in view of U.S. Patent Application Publication Number 2019/0132211 by Yeung et al.
As to claims 7, 8, and 18, He teaches the subject matter of claims 1 and 14 however He does not explicitly teach the collection of the orchestrator metrics claimed by the applicant.
Yeung shows that it would be obvious to consider an amount of registered services when considering whether to perform a migration of a virtual machine (see paragraph 110, the number of services deployed).
It would have been obvious to one of ordinary skill in the virtualization art at the time of the applicant’s filing to combine the teachings of He regarding collecting information about a virtualized network with the teachings of Yeung regarding considering the number of services deployed because the number of services can affect the performance of the network as explained by Yeung in paragraph 110.
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0246638 by He et al. in view of U.S. Patent Application Publication Number 20160380831 by Shevenell et al.
As to claims 9 and 19, He teaches the subject matter of claims 1 and 14 however He does not explicitly teach collection of the virtual network function metrics claimed by the applicant.
Shevenell shows that it would be obvious to consider virtual machine clock errors and premature release rations when considering migration of a virtual machine (see paragraph 79).
It would have been obvious to one of ordinary skill in the virtualization art at the time of the applicant’s filing to combine the teachings of He regarding collecting information about a virtualized network with the teachings of Shevenell regarding considering clock error and premature release because such parameters indicate reliability of the current virtual machine placement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/               Primary Examiner, Art Unit 2442